Citation Nr: 1515803	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-31 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) other than mixed-type headaches, to include a disability manifested by memory loss and lack of concentration.

5.  Entitlement to an initial rating higher than 10 percent for tinnitus.

6.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia.

7.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO made the following determinations: denied entitlement to service connection for right ear hearing loss, right and left knee injuries, a back injury, and a TBI claimed as memory loss and lack of concentration; granted service connection for tinnitus and assigned an initial 10 percent disability rating, effective from April 27, 2010; granted service connection for PTSD and panic disorder with agoraphobia and assigned an initial 70 percent disability rating, effective from April 27, 2010; and granted service connection for left ear hearing loss and assigned an initial noncompensable disability rating, effective from April 27, 2010.

In March 2012, the RO granted service connection for mixed-type headaches as secondary to the service-connected psychiatric disability.  The claim of service connection for residuals of a TBI other than mixed-type headaches remains on appeal before the Board.

The RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from February 9, 2011, by way of an October 2012 decision.  There is no indication that the Veteran has expressed any disagreement with the decision that granted his TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the TDIU rating.

The Board notes that the Veteran's appeal was certified to the Board on April 15, 2012.  Subsequently, in August 2013, the Veteran's representative submitted a statement indicating his desire to withdraw from representation of the Veteran.  The representative did not provide any reasons for the withdrawal.  In a February 2015 letter, the Board notified the representative that in order to withdraw from representation after certification to the Board, the representative must submit a motion to withdraw showing good cause for the withdrawal.  The representative was also notified that if no response was received within 30 days, the Board would assume that he wished to remain the Veteran's representative.  This letter was sent to the representative's address of record and was not returned as undeliverable.  At no time, including since the February 2015 letter, has the representative submitted any motion to withdraw and he has not otherwise responded to the February 2015 letter.  As such, he remains the Veteran's duly appointed representative at this time. 38 C.F.R. §§ 14.631(c), 20.608 (2014).

The issues of entitlement to service connection for a bilateral knee disability, a back disability, and residuals of a TBI and entitlement to higher initial ratings for the service-connected psychiatric disability and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right ear hearing loss is the result of in-service noise exposure.

2.  The Veteran's tinnitus is assigned the maximum authorized rating.


CONCLUSIONS OF LAW

1.  The critera for service connection for right ear hearing loss are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  There is no legal basis for the assignment of an initial schedular rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.321(b)(1), 4.87, Diagnostic Code (DC) 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is granting the claim of service connection for right ear hearing loss, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the appeal for a higher initial rating for tinnitus, there are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this case with respect to the appeal for a higher initial rating for tinnitus.  The facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to ratings for tinnitus.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, an April 2013 VA examination report reveals that the Veteran has been diagnosed as having right ear hearing loss as defined by VA.  See Id.  Thus, current right ear hearing loss has been demonstrated.

The Veteran has reported that he was exposed to loud noises in service associated with large diesel engines and tools while serving as a heavy equipment mechanic.  He was also exposed to small arms fire and mortar explosions in Afghanistan.  He did not routinely use hearing protection in service.  He has also reported post-service noise exposure associated with power tools with the use of hearing protection.

The Veteran's certificate of discharge from service (DD Form 214) and service treatment records reflect that his military occupational specialty was a construction equipment repairman and that he served in Afghanistan in support of Operation Enduring Freedom.  He is competent to report in-service noise exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Further, there is nothing to explicitly contradict his reports and they are not inconsistent with the evidence of record and the circumstances of his service.  Therefore, his reports of in-service noise exposure are credible and in-service acoustic trauma is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  

The only medical opinions of record indicate that the Veteran's hearing loss is related to service.  The audiologist who conducted a December 2010 VA examination opined that the Veteran's hearing loss was likely ("at least as likely as not"/"50/50 probability") caused by or a result of military noise exposure.  The examiner reasoned that the Veteran's hearing was normal bilaterally during the examination conducted at the time of his entrance into service, but that a second hearing evaluation conducted in July 2005 showed a mild hearing loss at 4000 Hertz in the right ear.  Based on the evidence that the Veteran developed some high frequency hearing loss during service, his current hearing loss was likely ("at least as likely as not"/"50/50 probability") caused by or related to military noise exposure.

The April 2013 VA audiologic examination report includes an opinion that the Veteran's hearing loss was likely ("at least as likely as not"/"50 percent probability or greater") caused by or a result of an event in service.  There was no specific explanation or reasoning provided for this opinion.

The December 2010 opinion was based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Although the April 2013 opinion is not accompanied by any specific explanation or rationale, it at least supports a conclusion that the Veteran's current right ear hearing loss is related to service.

In sum, the December 2010 and April 2013 opinions reflect that it is likely that the Veteran's current right ear hearing loss is related to noise exposure in service.  In light of these opinions and resolving reasonable doubt in his favor, the Board finds that the criteria for service connection for the currently diagnosed right ear hearing loss have been met and service connection is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

II. Higher Initial Rating

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21 (2014).

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

A. Schedular

The Veteran requests an initial rating higher than 10 percent for his service-connected tinnitus.  In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. §4.87, DC 6260, and there is no legal basis upon which to award more than a single 10 percent rating.  In light of the above, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

B. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There is no allegation or evidence of exceptional factors in this appeal with respect to the Veteran's tinnitus.  Tinnitus is specifically contemplated by the rating criteria under DC 6260.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to tinnitus during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to an initial rating higher than 10 percent for tinnitus is denied.


REMAND

VA is obligated to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In the present case, the Veteran contends that he incurred a TBI in service while stationed in Afghanistan due to multiple blast exposures .  After one such blast he reportedly experienced a period of unconsciousness, disorientation or confusion, and post traumatic amnesia.  He has reported current symptoms such as balance problems, dizziness, and poor concentration and memory and some such symptoms have reportedly been present ever since his return from Afghanistan.  

Also, an April 2010 VA X-ray report and VA emergency department treatment notes dated in June 2010 include diagnoses of early degenerative changes in the lower thoracic region and a back strain.  The Veteran reported during April 2010 VA primary care evaluations that he had been experiencing back pain for 5 years (i.e., ever since service) and he contends that his back disability is related to his physical duties in service.  

Thus, there is competent evidence of a possible TBI and symptoms of a back disability in service and potential continuation of residual symptoms of the TBI and symptoms of a back disability in the years since service, suggesting that the Veteran may have current residuals of a TBI in service and a current back disability which may be related to service.  Hence, VA's duty to obtain examinations as to the nature and etiology of any current residual of an in-service TBI and any current back disability is triggered.

As for the claim of service connection for a bilateral knee disability, the Veteran contends that this disability is also related to his physical duties in service.  A VA examination was conducted in February 2011 and the Veteran was diagnosed as having bilateral patella femoral syndrome of the knees.  An opinion as to the etiology of this disability was not provided.  Thus, a remand is also necessary to afford the Veteran a new VA examination to obtain an opinion as to the etiology of his current bilateral knee disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran has reported that he was exposed to mortar blasts in Afghanistan in September 2005 and January 2006.  In light of this information, a remand is also required to contact the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the claimed in-service blast exposures.

Also, a May 2013 addendum to an April 2013 VA outpatient individual psychology note reveals that the Veteran was scheduled for follow-up psychiatric treatment in June 2013.  The most recent VA treatment records in the claims file and among the Veteran's paperless records are contained in the Lexington Vista electronic records system and are dated to July 2010 and from January 2012 to May 2013.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, the AOJ will need to assign the initial rating for the now service-connected right ear hearing loss.  Thus, the Board finds it appropriate to remand the issue of entitlement to a higher initial rating for left ear hearing loss in order to avoid prejudice to the Veteran.  The Board does not have jurisdiction to assign the initial rating for right ear hearing loss in the first instance.  The matter of an initial rating for right ear hearing loss is inextricably intertwined with the appeal for a higher initial rating for left ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer adjudication of the appeal for a higher initial rating for left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall implement the Board's grant of service connection for right ear hearing loss, assign an initial disability rating for right ear hearing loss, and readjudicate the appeal for a higher initial rating for left ear hearing loss in conjunction with the initial rating for right ear hearing loss.

2.  Obtain and associate with the claims file all records of the Veteran's treatment contained in the Lexington Vista electronic records system and dated from July 2010 through January 2012 and from May 2013 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Prepare a summary of the in-service mortar blasts claimed by the Veteran, to include dates and assigned units.  These blasts reportedly occurred in September 2005 and January 2006 in Afghanistan.

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records shall be sent to the JSRRC or other appropriate service department entity to attempt to verify the reported mortar blasts.  All efforts to obtain such verification must be documented in the claims file.

4.  After all efforts have been exhausted to verify the Veteran's reported blast exposures in service and to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA traumatic brain injury examination to determine the nature and etiology of any current residuals of a traumatic brain injury.  All indicated tests and studies shall be conducted. 

The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand,, must be sent to the examiner for review.

For any current residual of a traumatic brain injury other than mixed-type headaches identified (i.e., any such residual other than mixed-type headaches diagnosed since April 2010), the examiner shall answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the current residual of a traumatic brain injury had its onset in service, is related to the Veteran's reported head injuries in service due to blast exposures in Afghanistan, or is otherwise the result of a disease or injury in service?
In formulating the above opinions, the examiner must acknowledge and comment on any residuals of a traumatic brain injury other than mixed-type headaches diagnosed since April 2010, the Veteran's reported head injuries in service due to blast exposures in Afghanistan, and his reports of a continuation of TBI related symptoms in the years since service. 

To the extent possible, any manifestations of the Veteran's residuals of TBI should be distinguished from those of any other disorder present, especially his service-connected psychiatric disability and mixed-type headaches.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report head injuries in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for head injuries and residual TBI symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current knee disability.  All indicated tests and studies shall be conducted. 

The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current right and left knee disability identified (i.e., any knee disability diagnosed since April 2010 including, but not limited to, bilateral patella femoral syndrome), the examiner shall answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the current knee disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's physical duties in service, or is otherwise the result of a disease or injury in service?
In formulating the above opinion, the examiner must acknowledge and comment on all knee disabilities diagnosed since April 2010 (including, but not limited to, bilateral patella femoral syndrome) and the Veteran's reported physical duties in service.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his duties in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  All indicated tests and studies shall be conducted. 

The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand,, must be sent to the examiner for review.

For each current back disability identified (i.e., any back disability diagnosed since April 2010 including, but not limited to, a back strain and degenerative changes in the lower thoracic region), the examiner shall answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the current back disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's physical duties in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all back disabilities diagnosed since April 2010 (including, but not limited to, a back strain and degenerative changes in the lower thoracic region), the Veteran's reported physical duties in service, and his reports of back ever since service.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his duties in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for back problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


